The opinion of the court was delivered by
Beasley, Chief Justice.
This suit is on a judgment rendered in the Supreme Court of the District of Columbia. The declaration states that in a suit in that tribunal, on the 4th of March, 1874, the plaintiffs recovered against Alvin Peavy, one of said defendants, for the amount sued for, and that afterwards, on the 28th day of December, 1876, in the same suit, he recovered the same sum against William J. Gregory, the other defendant.
The objection raised is, that a joint cause of action is not shown. But this position is founded on the assumption that the record declared on exhibits two several judgments, which are distinct and unconnected decisions against each defendant separately. This, I think, is not the legal effect of the record in question; the procedure in the court in the District of Columbia was a single suit against both defendants jointly; and, although there were two judgments, separate in form, and pronounced on different days, yet it is shown in the declaration that each of these judgments was for damages for the *402non-performance of certain promises and undertakings made by both, of the defendants. Although in form we find here a departure from the usual tenor of practice at common law, I can see nothing in it that should lead to the conclusion that thereby the joint liability of these parties has been severed, but, on the contrary, I think in this pleading a joint debt of record is exhibited against them.
The plaintiffs are entitled to judgment.